 1

 2

 3                                                                                     FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON


 4
                                                                              Dec 07, 2018
                                                                                  SEAN F. MCAVOY, CLERK
 5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 6

 7       ASHLEY B.,
                                                        NO: 2:18-CV-34-RMP
 8                                  Plaintiff,
                                                        ORDER ADOPTING REPORT AND
 9             v.                                       RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                    Defendant.
12

13
              BEFORE THE COURT is United States Magistrate Judge Mary K. Dimke’s
14
     Report and Recommendation (“R & R”), ECF No. 17 (Nov. 2, 2018), to grant
15
     Plaintiff Ashley B.’s 1 motion for summary judgment, ECF No. 14, and deny
16
     Defendant Commissioner of Social Security’s (the “Commissioner’s”) cross-motion
17
     for summary judgment, ECF No. 15. On November 14, 2018, the Commissioner
18
     timely objected to the R & R. ECF No. 19. Plaintiff did not respond to the
19

20
     1
21       In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial.
     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1   objection. The Court has reviewed the R & R, the Commissioner’s objections and

 2   the parties’ other submissions, the relevant law, and is fully informed.

 3         In objecting to Judge Dimke’s recommended disposition of Plaintiff’s appeal,

 4   the Commissioner argues that the Court should instead affirm the Administrative

 5   Law Judge’s (“ALJ”) decision because there was no harmful error in neglecting to

 6   incorporate into either Plaintiff’s residual functional capacity (“RFC”)

 7   determination, or into a question for the vocational expert, a psychologist’s opinion

 8   that Plaintiff requires “tolerant and supportive supervisors and coworkers[.]” ECF

 9   No. 19 at 2−3. The Commissioner argues that the need for “tolerant and supportive”

10   supervisors and coworkers is too vague and does “not address the extent or nature of

11   interaction with supervisors or coworkers.” Id. at 3. Therefore, the Commissioner

12   asserts that the ALJ’s decision should be affirmed. Id.

13         The Court is not persuaded that the ALJ was at liberty to disregard this portion

14   of an evaluating psychologist’s opinion that the ALJ had otherwise credited. The

15   instant matter does not present an equivalent circumstance to the case cited by the

16   Commissioner in his objection, Patricia T. v. Comm’r of Soc. Sec., 2018 U.S. Dist.

17   LEXIS 163871, 2018 WL 4610053 (D. Or. Sept. 25, 2018). In Patricia T., and the

18   cases upon which that decision relies, a psychologist’s opinion that a claimant

19   required an “understanding supervisor” was not expressed as a functional limitation.

20   2018 U.S. Dist. LEXIS 163871 at *11. However, as determined by Judge Dimke in

21   her R & R, the psychologist evaluating Plaintiff expressed the supportive and


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
 1   tolerant supervisor and coworker limitation as a functional restriction. ECF No. 17

 2   at 33−34. Therefore, remand is necessary for the ALJ to redetermine Plaintiff’s

 3   RFC.

 4          Accordingly, the Court ADOPTS the R & R, ECF No. 17, in this matter in its

 5   entirety.

 6          Accordingly, IT IS HEREBY ORDERED:

 7          1. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED.

 8          2. Defendant’s Motion for Summary Judgment, ECF No. 15, is DENIED.

 9          3. This matter is REMANDED for further proceedings consistent with the R

10                & R, pursuant to sentence four of 42 U.S.C. § 405(g).

11          IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order, provide copies to counsel, enter judgment for Plaintiff, and close the file in

13   this case.

14          DATED December 7, 2018.

15
                                                  s/ Rosanna Malouf Peterson
16                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
17

18

19

20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 3
